     Case 3:20-cv-00053-DCB-RPM Document 19 Filed 09/24/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION
JENNIFER GREEN PARKER; AND
SIDNEY PARKER                                                      PLAINTIFFS
v.                                   CIVIL ACTION NO. 3:20-cv-53-DCB-RPM
CHARLES LATHAM & SONS, L.P.; AND
CHARLES LATHAM, INDIVIDUALLY;                                      DEFENDANTS



                                      ORDER

             This matter is before the Court on the plaintiffs’ Motion

to Dismiss [ECF No. 8], which was filed on April 7, 2020. In their

motion, the plaintiffs ask this Court to dismiss the counterclaim

for defamation that was asserted by the defendants in their Answer,

Affirmative Defenses and Counter-Complaint (the “Answer”) [ECF No.

6]. On September 22, 2020, the defendants informed the Court by

letter that they do not intend to oppose the Motion to Dismiss.

Having   carefully      considered    the     motion   and   the    plaintiffs’

memorandum     brief,     the    defendants’      responsive       letter,   and

applicable law, and being fully advised in the premises, the Court

finds that the plaintiffs’ motion to dismiss the counterclaim in

the defendants’ Answer is well-taken and should be granted.

     Accordingly,




                                        1
    Case 3:20-cv-00053-DCB-RPM Document 19 Filed 09/24/20 Page 2 of 2



          IT IS HEREBY ORDERED that the plaintiff’s Motion to

Dismiss [ECF No. 8] is GRANTED.

     SO ORDERED, this the 24th day of September, 2020.

                                         /s/ David Bramlette_________
                                         UNITED STATES DISTRICT JUDGE




                                    2
